United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.C., Appellant
and
SECURITIES & EXCHANGE COMMISSION,
BENEFITS BRANCH, Washington, DC,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Thomas S. Harkins, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 11-225
Issued: September 8, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 4, 2010 appellant filed a timely appeal from the August 27, 2010 merit
decision of the Office of Workers’ Compensation Programs (OWCP) denying her claim for
periods of disability. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20
C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish that she had disability
for intermittent periods on or after November 29, 2005 due to her accepted work injuries.
FACTUAL HISTORY
In December 2007, OWCP accepted that appellant, then a 49-year-old securities
compliance examiner, sustained thoracic or lumbosacral neuritis or radiculitis due to lifting
1

5 U.S.C. §§ 8101-8193.

heavy boxes containing documents.2 She filed claims for wage loss for intermittent periods
beginning November 29, 2005.3 On March 25, 2009 OWCP advised appellant’s to submit
additional factual and medical evidence to support her disability claim.
On January 20, 2006 appellant underwent computerized tomography testing of her right
ribs which revealed nondisplaced fractures of the 10th and 11th ribs. A magnetic resonance
imaging (MRI) scan study performed on February 2, 2006 showed findings of right-sided small
extruded T6-7 disc herniation, small central T7-8 disc herniation as well as left-sided T8-9 disc
herniation. An MRI scan study of the lumbosacral spine from this period revealed L3-4 and L45 disc bulges.
On February 21, 2007 appellant was examined by Dr. Nancy E. Epstein, an attending
Board-certified neurosurgeon. She noted that appellant developed intermittent exacerbations and
remissions of appellant’s symptoms due to lifting boxes.
The record contains medical reports dated March 23 and June 12, 2007 from Dr. Philippe
Vaillancourt, an attending Board-certified pain management physician, who described the pain
management treatment he provided and stated that prolonged periods of sitting might aggravate
appellant’s mid back pain. He further noted that she required a modified work schedule for
approximately six weeks.
OWCP referred appellant for additional evaluation by Dr. Edward M. Weiland, a Boardcertified neurologist. On March 28, 2008 Dr. Weiland noted that, although she experienced midthoracic and upper lumbar paravertebral muscle pain and spasm while performing her work
duties in November 2005, she did not seek medical treatment until one month after the reported
symptoms. He stated that the causal relationship between appellant’s rib fractures and
employment factors could not be clearly identified. Dr. Weiland concluded that she was not
disabled from a neurological standpoint and stated that there was no reason she could not return
to her regular job for the employing establishment without restrictions.
In order to resolve the conflict in medical opinion regarding the extent of her disability,
appellant was referred to Dr. William Healy, a Board-certified orthopedic surgeon, for an
impartial medical examination. In an August 14, 2008 report, Dr. Healy opined that her mid and
low back pain and degenerative disc disease might have been aggravated by lifting at work. He
stated that he could not relate appellant’s rib fractures to her employment factors as the forces
required to cause a rib fracture would have been much more significant than those she
experienced at work. Dr. Healy opined that he could not presently find any evidence of thoracic
or lumbosacral neuritis or radiculitis. He felt that there were findings of degenerative disc
disease and herniation in the thoracic and lumbar spine that were aggravated by lifting at work.
Dr. Healy indicated that appellant could return to some kind of light-duty work.

2

Appellant indicated that she first became aware of her claimed condition and its relation to work factors in
November 2005.
3

Appellant intermittently used sick and annual leave during this period.

2

In medical reports dated September 12 and November 4, 2008, Dr. Jeffrey Schwartz, an
attending Board-certified neurosurgeon, noted that appellant was unable to work due to
degenerative disc disease of her thoracic and lumbar spine.
In a June 25, 2009 decision, OWCP denied appellant’s claim that she had disability on or
after November 29, 2005 due to her accepted work injuries. It indicated that the weight of the
medical evidence with respect to this matter rested with the well rationalized August 14, 2008
report of Dr. Healy, the impartial medical specialist. As a result of Dr. Healy’s report, OWCP
accepted appellant’s claim for work-related aggravation of her thoracic and lumbar disc
degeneration and displacement without myelopathy.
Appellant requested reconsideration of her claim and submitted additional medical
reports describing the treatment of the degenerative disc disease of her thoracic and lumbar
spine.
In an August 27, 2010 decision, OWCP affirmed its June 25, 2009 decision, finding that
the weight of the medical evidence regarding work-related disability continued to rest with the
opinion of Dr. Healy.
LEGAL PRECEDENT
An employee seeking benefits under FECA4 has the burden of establishing the essential
elements of her claim including the fact that the individual is an “employee of the United States”
within the meaning of FECA, that the claim was timely filed within the applicable time
limitation period of FECA, that an injury was sustained in the performance of duty as alleged
and that any disability and/or specific condition for which compensation is claimed are causally
related to the employment injury.5 The medical evidence required to establish a causal
relationship between a claimed period of disability and an employment injury is rationalized
medical opinion evidence. Rationalized medical opinion evidence is medical evidence which
includes a physician’s rationalized opinion on the issue of whether there is a causal relationship
between the claimant’s diagnosed condition and the compensable employment factors. The
opinion of the physician must be based on a complete factual and medical background of the
claimant, must be one of reasonable medical certainty and must be supported by medical
rationale explaining the nature of the relationship between the diagnosed condition and the
specific employment factors identified by the claimant.6
Section 8123(a) of FECA provides in pertinent part: “If there is disagreement between
the physician making the examination for the United States and the physician of the employee,
the Secretary shall appoint a third physician who shall make an examination.”7 When there are
opposing reports of virtually equal weight and rationale, the case must be referred to an impartial
4

Supra note 1.

5

Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

6

See Donna Faye Cardwell, 41 ECAB 730, 741-42 (1990).

7

5 U.S.C. § 8123(a).

3

medical specialist, pursuant to section 8123(a) of FECA, to resolve the conflict in the medical
evidence.8 In situations where there exist opposing medical reports of virtually equal weight and
rationale and the case is referred to an impartial medical specialist for the purpose of resolving the
conflict, the opinion of such specialist, if sufficiently well rationalized and based upon a proper
factual background, must be given special weight.9
In a situation where OWCP secures an opinion from an impartial medical examiner for
the purpose of resolving a conflict in the medical evidence and the opinion from such examiner
requires clarification or elaboration, OWCP has the responsibility to secure a supplemental
report from the examiner for the purpose of correcting the defect in the original opinion.10
ANALYSIS
OWCP accepted that appellant, then a 49-year-old securities compliance examiner,
sustained thoracic or lumbosacral neuritis or radiculitis due to lifting heavy boxes containing
documents.
Appellant filed claims for wage loss for intermittent periods beginning
November 29, 2005. OWCP denied her claim for work-related disability for periods on and after
November 29, 2005 based on the August 14, 2008 opinion of Dr. Healy, a Board-certified
orthopedic surgeon, who served as an impartial medical specialist. It found that Dr. Healy
supported a work-related aggravation of her thoracic and lumbar disc degeneration and
displacement without myelopathy, but did not support the claim of disability for work.
OWCP properly determined that there was a conflict in the medical opinion between
appellant’s attending physicians and Dr. Weiland, a Board-certified neurologist acting as
OWCP’s referral physician, regarding the extent of her work-related disability on or after
November 29, 2005. In order to resolve the conflict, it properly referred appellant to Dr. Healy,
pursuant to section 8123(a) of FECA, for an impartial medical examination and an opinion on
the matter.
In an August 14, 2008 report, Dr. Healy stated that he could not relate appellant’s rib
fractures to employment factors as the forces required to cause a rib fracture would have been
much more significant than those appellant experienced at work. Although he opined that he
could not presently find any evidence of thoracic or lumbosacral neuritis or radiculitis, he
determined that the degenerative disc disease and herniation in the thoracic and lumbar spine
were aggravated by lifting at work.11 As noted OWCP relied on Dr. Healy’s report to accept
these conditions as work related.
OWCP relied on Dr. Healy’s August 14, 2008 report to find that appellant did not
establish disability for intermittent periods on or after November 29, 2005 due to her accepted
work injuries. The Board notes that Dr. Healy did not provide a clear opinion regarding whether
8

William C. Bush, 40 ECAB 1064, 1975 (1989).

9

Jack R. Smith, 41 ECAB 691, 701 (1990); James P. Roberts, 31 ECAB 1010, 1021 (1980).

10

Nancy Lackner (Jack D. Lackner), 40 ECAB 232, 238 (1988).

11

Dr. Healy indicated that appellant could return to some kind of light-duty work.

4

she had work-related disability for any claimed intermittent periods from work. Further,
clarification of his opinion is necessary given that OWCP accepted the aggravation of thoracic
and lumbar disc degeneration and displacement. Dr. Healy did not describe in detail the effects
of the work-related conditions over time since November 29, 2005. In addition, he did not
clearly address whether appellant’s work-related thoracic or lumbosacral neuritis or radiculitis
caused disability for any period on or after November 29, 2005.
For these reasons, the opinion of Dr. Healy requires clarification regarding appellant’s
work-related disability on or after November 29, 2005. The case will be remanded to OWCP for
referral of the case record, an updated statement of accepted facts and, if necessary, appellant, to
Dr. Healy for a supplemental report regarding the extent of work-related disability. After such
further development as OWCP deems necessary, an appropriate decision should be issued
regarding the extent of appellant’s work-related disability on or after November 29, 2005.
CONCLUSION
The Board finds that the case is not in posture for decision regarding whether appellant
had disability for intermittent periods on or after November 29, 2005 due to her accepted work
injuries.

5

ORDER
IT IS HEREBY ORDERED THAT the August 27, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed, in part. The case is set aside on the issue of
disability and remanded to OWCP for further proceedings consistent with this decision of the
Board.
Issued: September 8, 2011
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

